  EXHIBIT 10.10

 

 

 

[sfor_ex1010img1.jpg] 



  1

 



 

[sfor_ex1010img2.jpg] 



  2

 



 

[sfor_ex1010img3.jpg] 



  3

 



 

[sfor_ex1010img4.jpg] 



  4

 



 

[sfor_ex1010img5.jpg] 



  5

 



 

[sfor_ex1010img6.jpg] 



  6

 



 

[sfor_ex1010img7.jpg] 



  7

 



 

[sfor_ex1010img8.jpg] 



  8

 



 

[sfor_ex1010img9.jpg] 



  9

 



 

[sfor_ex1010img10.jpg] 



  10

 



 

[sfor_ex1010img11.jpg] 



  11

 



 

[sfor_ex1010img12.jpg] 



  12

 



 

[sfor_ex1010img13.jpg] 



  13

 



 

[sfor_ex1010img14.jpg] 

 



14



 